PER CURIAM.
In an action for personal injuries the jury returned a verdict in favor of all defendants, upon which judgment was entered. The plaintiffs’ timely motion for a new trial was granted, the court finding that the verdict was against the manifest weight of the evidence. It is this order which the defendants have appealed.
Recognizing, as we do, that the trial court exercises a broad discretion in the granting of a motion for new trial on the grounds that the verdict is against the manifest weight of the evidence, and that such ruling should not be disturbed in the absence of a clear showing of abuse, Cloud v. Fallis, Fla.1959, 110 So.2d 669, we have reviewed the record for the purpose of ascertaining whether an abuse of discretion is clearly shown. Russo v. Clark, Fla.1962, 147 So.2d 1. We conclude that it is. The verdict not only is not contrary to the manifest weight of the evidence, but is in fact supported by the overwhelming weight of the evidence. The order granting the plaintiffs’ motion for a new trial is reversed and this cause is remanded with directions to reinstate the jury verdict and the judgment thereon.
Reversed and remanded.
WALDEN and OWEN, JJ., concur.
MAGER, J., dissents with opinion.